Exhibit 10.3
 
GENPACT LIMITED
 
2007 OMNIBUS INCENTIVE COMPENSATION PLAN
 
RESTRICTED SHARE UNIT ISSUANCE AGREEMENT
 
THIS RESTRICTED SHARE UNIT ISSUANCE AGREEMENT (the “Agreement”), dated as of
_______, 2014 (the “Award Date”), is made by and between Genpact Limited, an
exempted limited company organized under the laws of Bermuda (the “Company”) and
___________ (“Participant”).  To the extent not defined herein, all capitalized
terms in this Agreement shall have the meanings assigned to them in the Genpact
Limited 2007 Omnibus Incentive Compensation Plan (the “Plan”).
 
RECITALS:
 
WHEREAS, the Company has adopted the Plan for the purpose of promoting the
interests of the Company and its shareholders by attracting and retaining
exceptional directors, officers, employees and consultants and enabling such
individuals to participate in the long-term growth and financial success of the
Company.
 
WHEREAS, the Compensation Committee has determined that it is in the best
interests of the Company and its shareholders to grant to Participant restricted
share units under the Plan as provided for herein.
 
NOW, THEREFORE, for and in consideration of the premises and covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
 
1. Grant of Restricted Share Units. The Company hereby awards to Participant, as
of the Award Date, an award (the “Award”) of restricted share units under the
Plan.  Each restricted share unit represents the right to receive one Common
Share on the vesting date of that unit.  The number of Common Shares subject to
the awarded restricted share units, the applicable vesting schedule for the
restricted share units and the underlying shares, the dates on which those
vested shares shall be issued to Participant and the remaining terms and
conditions governing the Award shall be as set forth in this Agreement.
 
 
Number of Shares
 

Subject to Award:
_________ Common Shares (the “Shares”)

 
Vesting Schedule:
Participant shall vest with respect to twenty five (25%) of the Shares on each
of the first four anniversaries of __, 2014, provided that Participant remains
in employment or service with the Company (or an Affiliate) on each such vesting
date.

 
Issuance Dates:
Each Share in which Participant vests in accordance with the foregoing Vesting
Schedule shall be issued on the date (the “Issuance Date”) on which that Share
so vests or as soon thereafter as administratively practicable, but in no event
later than the close of the calendar year in which such Issuance Date occurs or
(if later) the fifteenth (15th) day of the third calendar month following such
Issuance Date.  The issuance of the Shares shall be subject to the Company’s
collection of all Applicable Taxes in accordance the procedures set forth in
Paragraph 5 of this Agreement.

 
 
1

--------------------------------------------------------------------------------

 
2. Limited Transferability.  Prior to actual receipt of the Shares which vest
and become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares.  Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this
Award.  Participant may make such a beneficiary designation at any time by
filing the appropriate form with the Compensation Committee or its designee.
 
3. Cessation of Employment.
 
(a) Except as otherwise provided in this Paragraph 3, should Participant cease
employment or service for any reason prior to vesting in one or more Shares
subject to this Award, then the Award shall be immediately canceled with respect
to those unvested Shares, and the number of restricted share units will be
reduced accordingly.  Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those canceled units.
 
(b) Notwithstanding Paragraph 3(a), in the event of Participant’s termination of
employment or service with the Company or an Affiliate (prior to vesting in all
the Shares subject to this Award) by reason of Participant’s death or by the
Company or an Affiliate on account of Disability or by the Company or an
Affiliate without Cause, this Award shall immediately vest with respect to the
additional number of Shares determined by multiplying (i) the number of Shares
in which Participant would have vested had Participant continued in employment
or service with the Company or an Affiliate through the next annual vesting date
(as set forth in the Vesting Schedule above) immediately succeeding the date of
such termination by (ii) a fraction the numerator of which is the number of
months (rounded to the next whole month) that Participant continued in
employment or service with the Company or an Affiliate during the applicable
one-year vesting period in which Participant’s termination occurs and the
denominator of which is twelve (12).  Those vested Shares shall be issued to
Participant, subject to the Company’s collection of the Applicable Taxes, on the
date of such termination or as soon thereafter as administratively practicable,
but in no event later than the close of the calendar year in which such
termination occurs or (if later) the fifteenth (15th) day of the third calendar
month following such termination date.
 
(c) In addition, this Award (to the extent unvested and outstanding) shall vest
in full upon Participant’s Involuntary Termination within twenty-four (24)
months following a Change of Control under the Plan.
 
(d)  For purposes of this Agreement, “Cause”, “Disability” and “Involuntary
Termination” shall be as defined in the employment agreement between Participant
and the Company dated June 26, 2014 (the “Employment Agreement”).
 
 
2

--------------------------------------------------------------------------------

 
 
4. Shares.
 
(a) On the Issuance Date or as soon thereafter as practicable, the Company shall
issue to or on behalf of Participant a certificate (which may be in electronic
form) for the number of Common Shares underlying the restricted share units
which vest under the Award on such date, subject, however, to the Company’s
collection of any Applicable Taxes.
 
(b) Any Applicable Taxes required to be withheld with respect to the issuance of
the vested Shares shall be paid through an automatic Share withholding procedure
pursuant to which the Company will withhold, at the time of such issuance, a
portion of the Shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of those taxes; provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required withholding obligations using the minimum statutory
withholding rates.  Notwithstanding the foregoing, the Company may, in its sole
discretion, require that such Applicable Taxes be paid through Participant’s
delivery of his or her separate check payable to the Company in the amount of
such taxes.
 
(c) In no event will any fractional shares be issued.
 
(d) The holder of this Award shall not have any shareholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance after the satisfaction of the Applicable Taxes.
 
5. Clawback.  If Participant has breached any restrictive covenant (whether
non-solicitation, non-competition, non-disparagement or confidentiality) under
any agreement between Participant and the Company (including, without
limitation, the Employment Agreement) or an Affiliate during employment or
service with the Company or an Affiliate or during the one (1) year period
following termination of Participant’s employment or service with the Company or
an Affiliate, or to the extent required by any policy adopted by the Company or
applicable law, the Company shall have the right to terminate this Award (and
Participant shall thereupon cease to have any right or entitlement to  receive
any Shares under this Award) to the extent outstanding and to cancel and/or
require the Participant to return any Shares issued hereunder and be paid any
proceeds received by Participant from the sale of Shares issued hereunder.
 
6. Compliance with Laws and Regulations. The issuance of Shares pursuant to the
Award shall be subject to compliance by the Company and Participant with all
applicable laws, rules and regulations and to such approvals by any regulatory
or governmental agency as may be required.  The Compensation Committee, in its
sole discretion, may postpone the issuance or delivery of Shares as the
Compensation Committee may consider appropriate and may require Participant to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of Shares in order to be
in compliance with applicable laws, rules and regulations.
 
7. Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant and
Participant’s assigns, beneficiaries, executors, administrators, heirs and
successors.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
 
if to the Company:
 
Genpact Limited
Canon’s Court
22 Victoria Street
Hamilton HM EX
Bermuda
Attn:  Secretary
 
with a copy to:
Genpact LLC
1155 6th Avenue
4th Floor
New York, NY 10036
Attn:  Legal Department
 
if to Participant, at Participant’s last known address on file with the Company;
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
 
9. Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Compensation Committee with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.
 
10. Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.  Each Participant and the Company hereby
waive, to the fullest extent permitted by applicable law, any right either of
them may have to a trial by jury in respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
11. Employment at Will.  Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Affiliate employing or retaining Participant) or of Participant,
which rights are hereby expressly reserved by each, to terminate Participant’s
employment or service at any time for any reason, with or without cause.
 
12. Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto were upon the same instrument.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 
 
GENPACT LIMITED

 
 
Signature:____________________________________                                                                            
Name:                                                                            
Title:
                                                                           
 


 
PARTICIPANT


 
Signature:____________________________________                                                                            
Name:                                                                            
Address:
 